Action for malpractice against a dentist. Judgment in favor of plaintiff reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The evidence was sufficient to justify the verdict that appellant was negligent in failing to remove part of the root of a tooth extracted by him. " The court erred, however, in charging that appellant was liable for the negligence of another dentist, who fractured plaintiff’s jaw when attempting to remove the root. (Carpenter v. Blake, 75 N Y. 12; Doyle v. New York Eye & Ear Infirmary, 80 id. 631; DuBois v. Decker, 130 id. 325.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.